 


110 HR 306 IH: To provide for an initial period of admission of 36 months for aliens employed as dairy workers.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 306 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide for an initial period of admission of 36 months for aliens employed as dairy workers. 
 
 
1.Period of admission for aliens employed as dairy workersAn alien admitted under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) for employment as a dairy worker may be admitted for an initial period of 36 months.  
 
